IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00290-CR

                   EX PARTE DAVID LESTER GROHOSKE


                                 Original Proceeding

                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 11021


                           MEMORANDUM OPINION


       David Lester Grohoske asks that we grant and issue a writ of habeas corpus

pursuant to article 11.15 of the Texas Code of Criminal Procedure (writ granted without

delay) and released on bail pursuant to 17.151 of The Texas Code of Criminal Procedure

(release because of delay) because he is illegally confined and restrained in his liberty in

the Falls County Jail.

       Grohoske is correct that a writ of habeas corpus is the remedy to be used when

any person's liberty is restrained, and it is issued by a court or judge of competent

jurisdiction. TEX. CODE CRIM. PROC. art. 11.01. Jurisdiction to grant a writ of habeas

corpus in a criminal case vests with the Court of Criminal Appeals, the district courts, the
county courts, or any judge in those courts. See TEX. CODE CRIM. PROC. art. 11.05; Ex parte

Hawkins, 885 S.W.2d 586, 588 (Tex. App.—El Paso 1994, orig. proceeding). Thus, courts

of appeals, such as this Court, have no original habeas-corpus jurisdiction in criminal

matters. Id. See also In re Spriggs, 528 S.W.3d 234, 236 (Tex. App.—Amarillo 2017, orig.

proceeding); In re Ayers, 515 S.W.3d 356 (Tex. App.—Houston [14th Dist.] 2016, orig.

proceeding).

       Because this Court does not have original habeas corpus jurisdiction, we cannot

rule on Grohoske's requests. Accordingly, we dismiss this proceeding.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Original proceeding dismissed
Opinion delivered issued and filed September 14, 2022
Do not publish
[OT06]




Ex parte Grohoske                                                                    Page 2